PER CURIAM.
Altory Kizer appeals from an order denying his postconviction motion filed pursuant to Florida Rule Criminal Procedure 3.850. The State correctly concedes that we should reverse the denial of Ground 1 of Kizer’s motion and remand for a new hearing because Kizer was deprived of the assistance of his retained attorney at that hearing. We also reverse the summary denial of Ground 3 because the court failed to give Kizer one opportunity to amend that facially insufficient claim. See Spera v. State, 971 So.2d 754, 761 (Fla.2007). Finally, we affirm the summary denials of Grounds 2, 4, and 5 as being conclusively refuted by the record (Grounds 2 and 5) or conceded (Ground 4).
AFFIRMED IN PART; REVERSED IN PART; REMANDED FOR FURTHER PROCEEDINGS.
LAWSON, COHEN and BERGER, JJ., concur.